DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020 is being considered by the examiner.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the closest prior art of record alone or in combination does not disclose a first and second PWM dimming mode where “the first light emission control circuit controls a phase of the second control signal based on the first PWM signal, in a second PWM dimming mode in which a light emission amount of the second light emission element is set by an on-duty of the second PWM signal, the second light emission control circuit controls a phase of the fourth control signal based on the second PWM signal, and in a first analog dimming mode in which the first PWM signal is fixed to be active, and a second analog dimming mode in which the second PWM signal is fixed to be active, the second light emission control circuit outputs the fourth control signal having a phase different from that of the second control signal.” 
Claims 2-10 are allowed as depending on claim 1. 
Closest Prior Art:
The closest prior art of record are Yamada et al. (US20180180978) and Sasaki et al. US 2013/0250215.
Yamada et al. (US20180180978) discloses in Fig. 1-4 a first light emission control circuit and a first pwm dimming mode ([0080] [0002]) and an anolog dimming mode ([0061] [0002]) with first switching (Qp1) and second swathing element (Qn1).
Sasaki et al. (US 2013/0250215) disclose in Fig. 1 two control signals DR1 and DR2 and a PWM signal (PWMDIM).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY X YANG/Examiner, Art Unit 2844            

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844